IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-0579-12


SARA KATHERINE CLAY, Appellant

v.


THE STATE OF TEXAS




ON APPELLANT'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

HILL COUNTY



 Meyers, J., filed a dissenting opinion.

DISSENTING OPINION


	If the legislature had meant to allow warrants to be sworn to by telephone, it would
have said so.  The majority here is doing exactly what the majority did in Spence v. State,
325 S.W.3d 646 (Tex. Crim. App. 2010), by broadening a statute beyond what the
legislature intended.  The majority here correctly points out that our Court should
construe the statutory language and not enlarge upon it, and that only the legislature can
amend or supplement the statute to specifically regulate the process of obtaining a search
warrant by electronic means.  Nevertheless, the majority still concludes that the
telephonic warrant application was permissible in this case. 
	I would hold that only the legislature can expand the statute to allow search
warrants to be obtained telephonically, and it has yet to do so.  Therefore, I respectfully
dissent.  

								Meyers, J.

Filed: January 9, 2013
Publish